Citation Nr: 0423519	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-19 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back, to include as secondary to service-connected 
residuals of fracture of the right pelvis.

2.  Entitlement to service connection for knots on the 
stomach, back, and base of the neck, to include as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION


The veteran had active military service from January 1951 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), denying the benefits sought on appeal.  
This case was previously before the Board and in July 1999 
and September 2003 it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review. 


FINDINGS OF FACT

1.  Service connection is in effect for thrombophlebitis of 
both calves, residuals of a fracture of the right pelvis, and 
postoperative residuals of excision of a Baker's cyst of the 
right knee, each evaluated as non-compensable.

2.  The low back disability is not of service origin or 
related to any incident of service.

2.  The low back disorder is not causally related to the 
veteran's service connected disabilities. 

3.  The veteran's current skin disorders, first shown many 
years after service, are not of service origin or related to 
service or any incident therein.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred in or aggravated by 
service, nor may arthritis of the lumbar spine be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, (2003).

2.  A low back disorder is not proximately due to or the 
result of service- connected disease or injury.  38 C.F.R. § 
3.310(a) (2003).

3.  The veteran's current skin disorders were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an August 1998 statement 
of the case and supplemental statements of the case dated in 
May 2002 and April 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, in a February 2004 letter, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Most notably VA and private treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a February 2004 
report of telephone contact the veteran indicated that he had 
no other evidence to be considered.

The Board notes that the February 2004 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not informed to 
furnish copies of evidence in his possession as required by 
38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

Chronological service medical records show that June 1951 the 
veteran was evaluated and treated for complaints of repeated 
low back pain.  X-rays were negative for any bony deformity 
of the lumbar dorsal spine and the veteran was referred to 
the physical therapy clinic for instructions in Williams's 
flexion exercises.  In February 1959 the veteran was 
evaluated for a small sub-cutaneous non-tender tumor in the 
left upper quadrant of the abdomen.  Lipoma (fibroma) was 
diagnosed.  He was further evaluated for this in May and July 
1959.  In August 1959, surgical removal was ruled out as it 
was determined that the veteran was asymptomatic.  In August 
1962 he was hospitalized after fracturing his right pelvis in 
a parachute jump.  No reference was made to a low back 
problem.  In May 1969, the veteran underwent incision and 
drainage of a sebaceous cyst on the right side of the neck.  
In April 1971 he underwent removal of a Baker's cyst on his 
right knee.  On the veteran's January 1973 medical 
examination for service retirement a clinical evaluation of 
the veteran's spine and skin found no abnormalities.

On the veteran's initial post service VA examination in 
February 1988, there were no complaints and/or findings 
referable to his low back or skin.

On a VA examination in May 1998, the veteran complained of 
knots in his body due to Agent Orange as well as a low back 
injury.  With respect to the knots in his body, the veteran 
said that they caused him no pain and that he was just aware 
of them.  He said that they began in the 1960s and are 
without any change.  He said that his back has hurt since he 
fractured his pelvis in a parachute jump in 1963.  On 
physical examination the veteran's examiner noted a 2.5 cm 
slightly cystic lesion subcutaneously on the right posterior 
shoulder, which made his neck sore.  Two lesions 1 cm each on 
the right upper quadrant of the abdomen were also noted.  On 
musculoskeletal examination it was observed that the veteran 
has a below-knee amputation and prosthesis since 1994.  The 
examiner stated this changes much of the examination, as he 
is unable to separate the disability from the veteran's 
prosthesis and his other condition.  The low back was noted 
to flex to 75 degrees and extend to 35 degrees.  Following 
the examination, subcutaneous cysts not related to Agent 
Orange and low back pain with minimal spondylosis, not 
related to the veteran's pelvic fracture, were the pertinent 
diagnoses.

When examined by VA in March 2000, the veteran complained of 
chronic low back pain with stiffness.  He reported an injury 
to the low back in a parachute jump.  Physical examination 
was significant for pain at the extremes of flexion and 
extension as well as mild tenderness over the lower 
paraspinals, bilaterally.  X-rays were interpreted to reveal 
degenerative changes to include small anterior marginal spurs 
of L4 and L5.  Chronic low back pain secondary to mild 
degenerative changes of the lumbosacral spine was diagnosed.    

On VA skin disease examination in May 2000, the veteran was 
noted to have scattered 1-2 cm nodules of the abdominal wall.  
He also had large slightly tender subcutaneous nodules at the 
right anterior shoulder area.  Rule out lipoma versus adnexal 
tumor, versus sarcoma was the diagnostic assessment.

The veteran's medical records were reviewed by a VA physician 
in March 2004 for the purpose of rendering an opinion as to 
the secondary relationship contended by the veteran with 
respect to his low back disorder.  The reviewing physician 
stated that it was not as likely as not that any low back 
disorder diagnosed is related to service including his injury 
in 1957.  (The Board notes that this injury, according to the 
typewritten entry as opposed to the handwritten entry on the 
medical consultation sheet, actually occurred in June 1951.)  
He added that in his opinion the findings noted on VA 
examination in March 2000 both on physical examination and x-
ray reflect what would usually be found in a person 
approaching his 70th birthday and is the result of natural 
aging.  Lastly the reviewing physician opined that the 
veteran's service-connected disorders including altered gait 
did not in any way affect his low back disorder since this is 
not documented in the record.

A separate reviewing VA physician, in March 2004, reported 
that after reviewing the veteran's claims file, he found that 
the veteran presents with symptoms of nummular dermatitis as 
well as a lipoma without clinical evidence of a soft tissue 
sarcoma.  He opined that it is not as least as likely as not 
that these disorders are related to the veteran's in-service 
duties from 1969 to 1971 (a period of time during which the 
Board pointed out in it's September 2003 remand that the 
veteran was noted in service to present with complaints of 
cysts).

VA outpatient treatment records dated in 2002 and 2004 show 
evaluation and treatment provided to the veteran for a number 
of conditions to include a diagnosis of atopic dermatitis of 
the abdomen, back, and left leg during 2004.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for cardiovascular renal disease, including 
hypertension, is one year.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc). In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection is in effect for thrombophlebitis of both 
calves, residuals of a fracture of the right pelvis, and 
postoperative residuals of excision of a Baker's cyst of the 
right knee, each evaluated as non-compensable.

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury. However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise and it is not contended 
otherwise.

A.  Low back Disorder

In this case, while the objective evidence demonstrates that 
the veteran was evaluated and treated in service for 
complaints of back pain, service medical records reveal no 
clinical findings of a back disorder and the post service 
clinical record is similarly barren until 1998, many years 
subsequent to service, when the veteran was diagnosed as 
suffering from minimal spondylosis and thereafter, on VA 
examination in March 2003, mild degenerative changes of the 
lumbosacral spine.  Additionally, in March 2004 a VA 
physician opined that the veteran's low back disorder was not 
related to events in service.  

Additionally in May 1998 a VA examiner found that the veteran 
low back disorders were unrelated to the injury to the 
veteran's pelvis in service.  Furthermore, with respect to 
the etiology of the veteran's back disability, a VA physician 
in March 2004 opined that the veteran's low back disorder was 
unrelated in any way to his service-connected disabilities 
and were more likely due to age-related changes.  There is no 
medical evidence, which relates any current low back disorder 
to service or his service-connected disabilities.  

Accordingly the Board finds that the veteran's low back 
disorder, is not of service origin nor was arthritis 
manifested within a year after service.  The Board further 
finds that the low back disorder causally related to his 
service connected disabilities.  Accordingly, service 
connection is not warranted.  The evidence is not equipoise 
as to warrant application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102.

B.  Skin disorder to Include as a Result of Exposure to Agent 
Orange

As noted above service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West Supp. 2002).  

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2002).

The veteran claims that he developed a skin condition as a 
result of exposure to Agent Orange in service.  The 
regulations pertaining to Agent Orange exposure expanded to 
include all herbicides used in Vietnam, stipulate the 
diseases for which service connection may be presumed due to 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2003).  
The specified diseases are chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, respiratory cancers, soft tissue sarcoma, multiple 
myeloma, acute and subacute peripheral neuropathy and 
prostate cancer.  Id.  Regarding chloracne, other acneform 
diseases, acute and subacute peripheral neuropathy, and 
porphyria cutanea tarda, regulations only provide presumption 
of service connection if the disease is manifested within a 
year of exposure.  38 C.F.R. § 3.307(a)(6) (2003).  If a 
veteran who served in Vietnam during the Vietnam Era develops 
a disease listed as associated with Agent Orange exposure, 
exposure to Agent Orange will be presumed. 

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on June 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
specified conditions, or for "any other condition which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).

The objective evidence also shows that the veteran was 
evaluated and treated in service for a lipoma in the 
abdominal region as well as cysts on the right side of the 
neck and right knee, with the latter cyst surgically removed 
in April 1971. Considering the evidence summarized above, the 
Board finds that the veteran's current skin disabilities were 
not shown in service.  The veteran's skin condition, 
diagnosed as a cystic lesion on the right shoulder and 
lesions on the abdomen on VA examination in May 1998, 
scattered nodules on the abdomen wall large nodules on the 
right shoulder on VA examination in May 2000 assessed s rule 
out lymphoma versus adnexal tumor, versus sarcoma, and lastly 
as symptoms of nummular dermatitis as well as a lipoma by a 
reviewing VA physician in March 2004, first appeared many 
years after service and are too remote in time from service 
to support the claim that it is related to service, absent 
competent medical opinion to this effect.  Additionally, the 
VA examiner in May 2004 indicated that the skin disorder s 
were unrelated to the skin problems the veteran had from 1969 
to 1971.   There is no medical evidence, which relates his 
current skin problems to service.  No such nexus opinion has 
been proffered.  Although the veteran asserts that he has a 
skin condition related to service, the Board notes that the 
veteran is not shown by the record to have any medical 
expertise in this matter.  Accordingly, his contentions as to 
the etiology of his disorders are not competent, particularly 
when not supported by medical authority.  Hyder v. Derwinski, 
1 Vet. App.221, 225 (1991).  

Further, chloracne and/or soft-tissue sarcoma have not been 
diagnosed and the veteran's skin condition is not listed as a 
disease that may be presumptively service-connected based on 
the veteran's presumed herbicide exposure in Vietnam under 
the above-noted statutory and regulatory criteria.  
Therefore, service connection on a presumptive basis based on 
exposure to an herbicide agent is also not warranted.   

After consideration of all the evidence, the Board finds that 
the veteran's skin conditions, as clinically identified in 
the record by his medical examiners, are unrelated to his 
service.  Thus, the claim is denied.  The evidence is not 
equipoise as to warrant application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the low back, to include 
as secondary to service-connected residuals of fracture of 
the right pelvis is denied.

Service connection for knots on the stomach, back, and base 
of the neck, to include as a result of exposure to herbicides 
is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



